Name: 98/727/EC: Commission Decision of 9 December 1998 amending Decision 98/439/EC on the eligibility of expenditure to be incurred by certain Member States in 1998 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (notified under document number C(1998) 3938)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  fisheries;  economic policy;  accounting;  economic geography
 Date Published: 1998-12-19

 Avis juridique important|31998D072798/727/EC: Commission Decision of 9 December 1998 amending Decision 98/439/EC on the eligibility of expenditure to be incurred by certain Member States in 1998 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (notified under document number C(1998) 3938) Official Journal L 345 , 19/12/1998 P. 0055 - 0055COMMISSION DECISION of 9 December 1998 amending Decision 98/439/EC on the eligibility of expenditure to be incurred by certain Member States in 1998 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (notified under document number C(1998) 3938) (98/727/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/527/EC of 8 December 1995 on a Community financial contribution towards certain expenditure incurred by the Member States implementing the monitoring and control systems applicable to the common fisheries policy (1), and in particular Article 6 thereof,Whereas Commission Decision 98/439/EC (2) relates to the eligibility of expenditure to be incurred by certain Member States in 1998 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy;Whereas the United Kingdom has provided further information on its application for a financial contribution towards expenditure covered by Article 2 of Decision 95/527/EC to be incurred in 1998;Whereas that information affects the amount of expenditure eligible for a contribution within the meaning of Decision 95/527/EC;Whereas Decision 98/439/EC should consequently be amended to take into account the relevant amount;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1 Decision 98/439/EC is amended as follows:1. in the first sentence of Article 1, the amount of ECU 71 867 026, is replaced by ECU 77 788 171,2. in the third sentence of Article 1, the amount of ECU 20 570 152, is replaced by ECU 23 530 725,3. in Annex I, the amounts of UKL 8 866 957, ECU 13 425 954, and ECU 3 449 817, for the United Kingdom are replaced respectively by UKL 12 777 483, ECU 19 347 099, and ECU 6 410 390,4. in Annex I, the total amounts of ECU 71 867 026, and ECU 20 570 152, are replaced respectively by ECU 77 788 171, and ECU 23 530 725.Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Kingdom of the Netherlands, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 9 December 1998.For the CommissionEmma BONINOMember of the Commission(1) OJ L 301, 14. 12. 1995, p. 30. OJ L 302, 15. 12. 1995, p. 45 (corrigendum).(2) OJ L 194, 10. 7. 1998, p. 50.